728 N.W.2d 419 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Benjamin Jay SHOFFNER, Defendant-Appellant.
Docket No. 132673. COA No. 272475.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the November 8, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Montcalm Circuit Court for a determination of whether defendant is indigent and, if so, for the appointment of appellate counsel, in light of Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal to the Court of Appeals, and/or any appropriate postconviction motions in the trial court, within twelve months of the date of the circuit court's order appointing counsel, as, at the time defendant was denied counsel, he was entitled to file pleadings within twelve months of sentencing rather than six. See the former versions of MCR 7.205(F)(3), MCR 6.311, and MCR 6.429. Counsel may include among the issues raised, but is not required to include, those issues raised by defendant in his application for leave to appeal to this Court.
We do not retain jurisdiction.